     Case 2:19-cv-01171-JTM-KWR Document 60 Filed 10/09/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


KEVIN M. QUATREVINGT                                        CIVIL ACTION

VERSUS                                                      CASE NO. 19-1171

JEFF LANDRY                                                 SEC. “H”(4)


                                      ORDER

      Considering the plaintiff's Motions for Entry of Default (R. Docs. 54, 55, & 56);

      IT IS ORDERED that the Motions for Entry of Default (R. Docs. 54 & 56) are

DENIED. Defendants, Jeff Landry & James LeBlanc, have since filed a Motion to

Dismiss Pursuant to FRCP 12(b)(1) and FRCP 12(b)(6) at Rec. Doc. 57.

      IT IS FURTHER ORDERED that the Motion for Entry of Default as to

Warren Montgomery (R. Doc. 55) is DENIED. Defendant has since filed a responsive

pleading at R. Doc. 58.

                   New Orleans, LA this 9th day of October, 2019.


                      _________________________________
                   WILLIAM W. BLEVINS, CLERK OF COURT
                        Erin Mouledous, Deputy Clerk
